FILED
                            NOT FOR PUBLICATION                               FEB 05 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GEORGE KENNETH COLBERT,                           No. 08-16797

              Plaintiff - Appellant,              D.C. No. 2:06-cv-01890-GEB-
                                                  KJM
  v.

A. AUDETTE; H. BATES; B                           MEMORANDUM *
HURLBERT; L WOLCOTT,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                            Submitted January 20, 2010 **
                              San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       George Colbert appeals from the district court’s entry of judgment following

a jury verdict in his 42 U.S.C. § 1983 suit. Colbert argues that the district court

made several improper evidentiary rulings and that it exceeded its legal authority.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      The facts of this case are known to the parties. We do not repeat them.

      Colbert failed to preserve his appeal rights regarding the district court’s

exclusion of evidence because he does not demonstrate that he made an offer of

proof at trial. See Tennison v. Circus Circus Enters., Inc., 244 F.3d 684, 689 (9th

Cir. 2001). Colbert also fails to demonstrate how the exclusion of his exhibits was

prejudicial. See McEuin v. Crown Equipment Corp., 328 F.3d 1028, 1034 (9th

Cir. 2003).

      Colbert’s remaining contentions are waived because he does not support

them with any analysis, argument, evidence or citation to any legal authority. See

Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1182 (9th Cir. 2001).

      AFFIRMED.




                                          2